ORDER
PER CURIAM.
Claimant, Paul Ruessler, appeals from the denial of his claim against the Estate of John F. Adelman.
We have reviewed the record on appeal and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).